Name: Commission Regulation (EC) No 2439/97 of 9 December 1997 amending for the third time Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  trade policy
 Date Published: nan

 10 . 12. 97 EN Official Journal of the European Communities L 339/9 COMMISSION REGULATION (EC) No 2439/97 of 9 December 1997 amending for the third time Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector headings CN 1601 00 99 and 1601 49 19 which do not contain poultrymeat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 8 (2) and 13 ( 12) thereof, Whereas Commission Regulation (EC) No 1 370/95 (3), as last amended by Regulation (EC) No 11 22/97 (4), lays down detailed rules for implementing the system of export licences in the pigmeat sector; Whereas Commission Regulation (EEC) No 3846/97 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (  s), as last amended by Regulation (EC) No 2333/97 (% has established a list of products, for which an export refund may be granted in the pigmeat sector; Whereas it is necessary to adapt the product codes listed in Annex I of Regulation (EC) No 1370/95 to the recent amendments of Regulation (EEC) No 3846/87 and to limit the issuing of export licences to products under Article 1 Annex I of Regulation (EC) No 1370/95 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences applied for as from 10 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p. 1 . (2 ) OJ L 349, 31 . 12 . 1994, p. 105 . 0 OJ L 133 , 17 . 6 . 1995 , p. 9 . (4 ) OJ L 149 , 22. 6 . 1996, p. 17 . 0 OJ L 366, 24. 12 . 1987, p. 1 . b) OJ L 323 , 26 . 11 . 1997, p. 25 . L 339/ 10 | EN 1 Official Journal of the European Communities 10 . 12. 97 ANNEX 'ANNEX I Product code of the agricultural product nomenclature for export refunds (') Category Rate of the security (ECU/ 1 00 kg) Net weight 0203 1110 9000 0203 21 10 9000 1 3 0203 12 11 9100 0203 12 19 9100 0203 19 1 1 9100 0203 19 13 9100 0203 22 11 9100 0203 22 19 9100 0203 29 11 9100 0203 29 13 9100 2 3 0203 19 15 9100 0203 29 15 9100 3 2 0210 11 31 9110 0210 11 31 9910 4 20 0210 12 19 9100 5 5 0210 19 81 9100 6 23 0210 19 81 9300 7 18 1601 00 91 9100 8 8 1601 00 99 9110 9 4 1602 41 10 9210 10 15 1602 42 10 9210 11 11 1602 49 19 9120 12 5 (') Commission Regulation (EEC) No 3846/87 (OJ L 366, 24 . 12 . 1987, p. 1 ), section 6 .'